Case 1:21-cv-20578-JLK Document 16 Entered on FLSD Docket 04/15/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:21-cv-20578-JLK

 MIDIALA NORIEGA,

        Plaintiff,

 v.

 SCOTTSDALE INSURANCE COMPANY,

        Defendant.

 _____________________________________/

                          ORDER DENYING PLAINTIFF’S MOTION
                           TO STRIKE AFFIRMATIVE DEFENSES

        THIS MATTER is before the Court on Plaintiff’s Motion to Strike Defendant’s

 Affirmative Defenses (the “Motion”) (DE 10) on March 16, 2021. Defendant filed its Response

 (DE 15) on March 24, 2021. Plaintiff’s Reply was due March 31, 2021; none was filed.

        I.      LEGAL STANDARD

        Affirmative defenses are subject to the general pleading requirements of Rule 8 of the

 Federal Rules of Civil Procedure. Rule 8 requires that a party “state in short and plain terms its

 defenses to each claim asserted against it.” Fed. R. Civ. P. 8(b)(1)(A). Rule 8 does not require a

 defendant to set forth detailed factual allegations, but a defendant must give the plaintiff “fair

 notice” of the nature of the defense and the grounds upon which it rests. Bell Atl. Corp. v. Twombly,

 550 U.S. 554, 553 (2007).

        Moreover, “any insufficient defense or any redundant, immaterial, impertinent, or

 scandalous matter” may be stricken from any pleading. Fed. R. Civ. P. 12(f). However, motions

 to strike are disfavored by the courts, and an affirmative defense will be stricken only if it is
Case 1:21-cv-20578-JLK Document 16 Entered on FLSD Docket 04/15/2021 Page 2 of 3




 insufficient as a matter of law. See Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp.

 992, 1000 (M.D. Fla. 1976); Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345,

 1348 (M.D. Fla. 2002). “A defense is insufficient as a matter of law if, on the face of the pleadings,

 it is patently frivolous, or if it is clearly invalid as a matter of law.” Anchor Hocking, 419 F. Supp.

 at 1000. An affirmative defense admits to the allegations of the complaint, but avoids liability in

 whole or in part by introducing new allegations of excuse, justification, or other negating matters.

 Royal Palm Sav. Ass’n v. Pine Trace Corp., 715 F. Supp. 1416, 1420 (M.D. Fla. 1989).

        II.     DISCUSSION

        By way of background, Plaintiff filed a Complaint alleging a breach of contract claim and

 requesting declaratory relief. See Compl., DE 1-1. Defendant removed the case to this Court on

 February 11, 2021. See Not. of Removal, DE 1. Defendant filed an Answer on February 18, 2021.

 Defendant’s Answer includes eight (8) affirmative defenses. See Answer, DE 3.

        The instant Motion seeks to strike all eight of the Defendant’s affirmative defenses. See

 Mot. Plaintiff states the affirmative defenses are “unequivocally immaterial and impertinent

 because they contain no essential or important relationship to the claim for relief pleaded, and do

 not pertain nor are they necessary to the issues in question in the case.” Mot. at ¶ 8. The Motion

 provides additional, specific arguments for striking each of the eight affirmative defenses. See

 Mot. at ¶¶ 9–16.

        Defendant argues that Plaintiff failed to confer with Defendant prior to filing the Motion

 in violation of Local Rules. See Resp. at 3–4. Defendant further argues each affirmative defense

 includes a factual basis and are enough to place Plaintiff on notice. See Resp. at 4.
Case 1:21-cv-20578-JLK Document 16 Entered on FLSD Docket 04/15/2021 Page 3 of 3




        Upon consideration of the Motion, Response, the pleadings, and the applicable standard of

 law, the Court finds the Motion should be denied. Insofar as Plaintiff’s Motion argues that the

 affirmative defenses lack factual support, the Motion is premature until completion of discovery.

        Accordingly, it is ORDERED, ADJUDGED, and DECREED that

        1. Plaintiffs’ Motion to Strike Affirmative Defenses (DE 10) be, and the same is, hereby

            DENIED.

        2. Plaintiff’s original Motion to Strike Affirmative Defenses (DE 5), and the same is,

            hereby DENIED as moot.

        DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida this 15th day of April, 2021.

                                              ________________________________
                                                    JAMES LAWRENCE KING
                                                    UNITED STATES DISTRICT JUDGE

 cc:    All counsel of record
